


Exhibit 10(a)16




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


The following are the annual base salaries, effective March 1, 2014, of the
Chief Executive Officer and Chief Financial Officer of The Southern Company (the
“Company”) and certain other executive officers of the Company who served during
2013.




Thomas A. Fanning
Chairman, President and Chief Executive Officer
$1,200,000
 
Art P. Beattie
Executive Vice President and Chief Financial Officer
$673,498
 
Charles D. McCrary
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama Power Company
$803,247
 
W. Paul Bowers
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia Power Company
$787,338
 
Stephen E. Kuczynski
President and Chief Operating Officer, Southern Nuclear
$668,393
 





